Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1, 3-26 and 28-53 are pending.
Claims 1, 26 and 28 were amended or newly added in the Applicant’s filing on 3/01/2021.
This office action is being issued in response to the Applicant's filing on 3/01/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-26 and 28-53 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method for determining a non-convexity status for a financial contract modelled by an input payment function, the method comprising receiving an input payment function representing a financial contract to be valuated which includes one or more stochastic variables; and an expected value in a corresponding natural measure for each stochastic variable in the input payment function; initializing a current payment function to be the input payment function, the current payment function associated with a current measure; determining a non-convexity status having one of two states, the two states being: a confirmation indication, the confirmation indication corresponding to a confirmation of the input payment function exhibiting a lack of convexity; and a failure indication, the failure indication corresponding to a failure to confirm the input payment function exhibiting a lack of convexity, storing the non-convexity status; if the state of the stored non-convexity status is the confirmation indication, determining, by the processor, an output valuation comprising an expected value of the input payment function, wherein determining the output valuation comprises determining an intrinsic value of the current payment function based on the current measure and determining the expected values for each stochastic variable in the current payment function, wherein, for any function f of n state variables X={x1, x2, ...xn}, the intrinsic value of the function is given by: f(E[x1],E[x2]...,E[xn]) where E[·] is the expectation operator in a natural measure of its argument; if the state of the stored non-convexity 
These limitations, as drafted, under their broadest reasonable interpretation, recites a method and/or a system configured to perform an analysis of a function (and thereby the underlying financial contract) which is a fundamental economic practice, a sub-category of certain method of organizing human interactions, an enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, under their broadest reasonable interpretation, recites a method and/or a system to determine the status of a function (and thereby the underlying financial contract) which is a mental process, another enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea under a second enumerated grouping of abstract ideas.
Additionally, the limitations, as drafted, under their broadest reasonable interpretation, recites a method and/or a system to determine the status of a function (and thereby the underlying financial contract) utilizing particular mathematical relationships, mathematical formulas or equations, and mathematical calculations. Mathematical concepts are another enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea under a third enumerated grouping ideas.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a processor (see Claims 1, 26 and 51).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.

Appropriate correction is requested.

Prior Art Rejections
Applicant’s amended claims have overcome the prior art of record. No further prior art has been asserted against the claimed invention.

Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive

§101 Rejection
Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Arguments, pp. 2-4.

The Applicant argues that the claimed invention is a “specific embodiment of determining a non-convexity status.” see Arguments, p. 2. And that “[t]he non-convexity status determined by the method is not a determination of convexity.” see Arguments, p. 4.
Examiner asserts that determining convexity and non-convexity are two sides to the same coin.
Is the payment function non-convex? Yes, it is non-convex (i.e. not convex). A determination has been made concerning its convexity (i.e. no, it is not convex) and a determination has been made concerning its non-convexity status (i.e. yes, it is not convex).
Neither the specification nor the claims, as written, recite a special definition for the term “non-convexity” and, as such, the ordinary and common definition of the term (i.e. not convex) will be used. 

The Applicant further argues “[e]ven if determining convexity is a means of mitigating financial risk (which is not admitted, but is expressly denied), the claims are not directly to merely determining convexity, but a specific embodiment of determining a non-convexity status.” see Arguments, p. 2.

If the claimed invention recites a judicial exception, reciting a specific embodiment of the judicial exception is still a judicial exception. Just a specifically defined judicial exception.
Additionally, one of the enumerated groupings of abstract ideas is fundamental economic practices or principles, a subcategory of certain methods of organizing human activities. see MPEP §2106.04(a)(2)(II).
The specification recites:
This technology relates to automated valuation of financial contracts. Particular embodiments provide methods and systems for addressing convexity in automated valuation of financial contracts. see para. 2 – emphasis added.

The Applicant also argues:
However, the claimed method does not claim determining convexity, but is instead directed to determining a non-convexity status (which may, but is not always, related to determining convexity) and in, where there is a confirmation indication, to determining an expected value of a contract, which the Applicant submits to be similar to a teeter-totter claiming features which may operate according to F=ma. see Arguments, p. 4 – emphasis added.

Regardless of whether the claimed invention is determining convexity or non-convexity, or whether said determination falls within the scope of mitigating financial risk, the claimed invention recites determining a valuation for a contract which, in itself, is a fundamental economic practice or principle. 
Examiner further asserts that the determining the value of a contract is a means of mitigating financial risk pertaining to said contract. 

Applicant also argues:
Claim 1 recites a method for determining a non-convexity status. The claimed process of determining a non-convexity status may have one of two states: a confirmation indication, and a failure indication. The determination of the non-convexity status is not always possible. In some instances, the determination of non-convexity is non-conclusive and the result is a failure indication (even though the payment function may indeed be non-convex). On the other hand, a confirmation indication corresponds to a positive determination that a payment function is non-convex and permits the claimed step of determining an expected value of the related financial transaction via its intrinsic value (which saves considerable computation resources). see Arguments, p. 4.

One of the enumerated groupings of abstract ideas is a mental process, a process that “can be performed in the human mind, or by a human using a pen and paper.” see MPEP §2106.04(a)(2)(III).


Applicant argues that claimed invention is analogous to the teeter-totter example recited in MPEP § 2106.04 (I)(A)(1) in that the claimed invention “does not recite a judicial exception, but merely involves, or is based on a judicial exception”. see Arguments, p. 3.
The Examiner respectfully disagrees.
Examiner assumes that the Applicant’s argument is that the claimed invention does not recite a judicial exception wherein the judicial exception is a mathematical concept, an additional enumerated grouping of abstract ideas that the claimed invention falls into. 
MPEP §2106.04 (I)(A)(1) recites:
An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea. Because this claim recites a judicial exception, it requires further analysis in Prong Two in order to answer the Step 2A inquiry. An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception (Step 2A: NO). Thus, the claim is eligible at Pathway B without further analysis. see MPEP §2106.04 (I)(A)(1) – emphasis added.

The example recites a mathematical formula (i.e.  F=ma) and, as such, recites a judicial exception, a mathematical concept. 
The claimed invention, as written, also recites a mathematic formula (i.e. f(E[x1],E[x2l...,E[xn])) and, as such, also recites a judicial exception, a mathematical concept.
The claimed invention does not merely involve or is based on a judicial exception. The claim invention recites the judicial exception of a mathematical concept.

Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines. see Arguments, pp. 4-5.

MPEP §2106.04 (d) recites several considerations demonstrating that additional elements integrate a judicial exception into a practical application. 
The Applicant does not specifically assert a particular enumerated consideration outside of stating that the claimed invention “dramatically reduces computation resources associated with determining this expected value.” see Arguments, p. 5. 
The closest enumerated consideration is that the additional elements include “[a]n improvement in the functioning of a computer, or an improvement to other technology or technical field.” see MPEP §2106.04 (d)
However, any software can be argued to improve a computer. It can always be argued that the software runs the process more efficiently thereby reducing the demands placed upon the computer system.
In the claimed invention, the functioning of the computer has not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer still operates according to its known and standard capabilities. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        July 15, 2021